Citation Nr: 0403620	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-11 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for nose bleeds.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from May 1989 to June 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the above claims.


REMAND

Unfortunately, a remand is required in this case.  In 
November 2000, the President of the United States signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. 
No. 106-475, 114 Stat. 2096 (2000).  This act introduces 
several fundamental changes into the VA adjudication process.  
These changes were codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2003).  In 
effect, this new legislation eliminates the requirement under 
the old 38 U.S.C.A. § 5107(a) (West 1991) that a claimant 
must present a well-grounded claim before the duty to assist 
is invoked.  

The veteran was treated in service for all of the conditions 
claimed on appeal.  In January, May, July and August 1990, he 
was treated for low back pain.  The in-service diagnosis was 
low back strain.  In April and June 1991, January 1992, and 
April and May 1993, the veteran was treated for bilateral 
knee pain, and the assessment was bilateral patellofemoral 
syndrome.  In July 1991, he was seen for complaints of 
headaches, dizziness and frequent nose bleeds for several 
years.  After the veteran initiated this claim, the RO asked 
him to submit evidence showing a current knee, back and nose 
bleed disability.  He responded that he had not received any 
private treatment for the claimed disorders, only treatment 
during service.  He said that his back and knee pain and nose 
bleeds have continued since service separation.  The veteran 
asked that he be afforded a VA examination to evaluate his 
disorders.  

Pursuant to 38 C.F.R. § 3.159(c)(4), the veteran should be 
afforded VA medical examinations because the evidence of 
record does not contain sufficient competent medical evidence 
to decide the claims, but does contain the veteran's 
competent lay statements of persistent or recurrent symptoms 
of a bilateral knee disorder, back disorder, and nose bleeds.  
Id.   

Accordingly, this case is REMANDED for the following action:

1.  Ask the veteran to identify all VA 
and non-VA healthcare providers that have 
treated him for his bilateral knee, back 
and nose bleed disorders since his 
separation from service, and obtain his 
complete treatment records.  

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
afford the veteran a VA orthopedic 
examination.  The claims folder and a 
copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner should 
indicate in the examination report 
whether or not the claims folder was 
reviewed.  All tests deemed necessary by 
the examiner, including x-rays if 
indicated, are to be performed.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any bilateral knee 
disorder and back disorder found to be 
present.  The examiner should state 
whether it is at least as likely as not 
that any currently diagnosed bilateral 
knee or back disorder had its onset 
during active service or is related to 
any in-service disease or injury.  In 
providing this opinion, the examiner 
should carefully review the service 
medical records.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

3.  Also, afford the veteran a VA 
examination appropriate to determine the 
diagnosis, date of onset, and etiology of 
any nose bleed disorder.  The claims 
folder and a copy of this remand are to 
be made available to the examiner prior 
to the examination, and the examiner 
should indicate in the examination report 
whether or not the claims folder was 
reviewed.  All tests deemed necessary by 
the examiner are to be performed.  

The examiner should state whether it is 
at least as likely as not that any 
currently diagnosed nose bleed disorder 
had its onset during active service or is 
related to any in-service disease or 
injury.  In providing this opinion, the 
examiner should carefully review the 
service medical records.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

4.  Review the claims file and ensure 
that no other notification or development 
action, in  addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  

5.  Finally, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the these claims remains 
adverse to the  veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case  
should be returned to the Board for further appellate  
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that  
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this  
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 



